                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CHARDAI RHODES,

      Plaintiff,                                    Case No. 18-cv-12951
                                                    Hon. Matthew F. Leitman
v.

EQUIFAX INFORMATION
SERVICES, LLC, et al.,

     Defendants.
__________________________________________________________________/

              ORDER DISMISSING WITHOUT PREJUDICE
            DEFENDANT DEBT RECOVERY SOLUTIONS, LLC

      On or around August 6, 2018, Plaintiff Chardai Rhodes filed this action

against four Defendants – Equifax Information Services, LLC (“Equifax”),

Commonwealth Financial Systems, Inc. (“Commonwealth”), Jefferson Capital

Systems, LLC (“Jefferson Capital”), and Debt Recovery Solutions, LLC (“Debt

Recovery”) – in the State of Michigan 37th Judicial District Court, Warren Division.

(See Compl., ECF #1-2.)       Defendants Commonwealth and Jefferson Capital

removed the matter to this Court on September 20, 2018. (Notice of Removal, ECF

#1.) After the matter was removed, three of the Defendants answered Plaintiff’s

complaint. (See Equifax’s Answer at ECF #5; Jefferson Capital’s Answer at ECF

#7; Commonwealth’s Answer at ECF 38.) Defendant Debt Recovery has not filed

an Answer. Furthermore, Plaintiff has not filed or served a notice of default against
 


Defendant Debt Recovery. Accordingly, on March 19, 2019, this Court ordered

Plaintiff to show cause in writing why the case should not be dismissed for failure

to prosecute, pursuant to Local Rule 41.2. (Order, ECF #11.) On April 2, 2019,

Plaintiff responded that while Debt Recovery had not yet responded to the

complaint, Plaintiff “agreed to allow Debt Recovery fourteen (14) days from today

to file its response to its complaint.” (Resp., ECF #12.)

      It has been more than 14 days, and no additional developments have occurred

in Plaintiff’s case against Debt Recovery. Therefore, pursuant to Local Rule 41.2,

IT IS HEREBY ORDERED that Defendant Debt Recovery be DISMISSED

WITHOUT PREJUDICE for Plaintiff’s failure to prosecute.

      IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE

Dated: May 1, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 1, 2019, by electronic means and/or ordinary
mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                            2
 
